***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              CAROL WALZER v. ROY WALZER
                      (AC 44313)
                       Alvord, Prescott and Clark, Js.

                                   Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
    solved, appealed to this court from the judgment of the trial court
    granting the plaintiff’s motion for contempt and ordering the sale of
    certain real property, namely, the former marital home. The parties’
    separation agreement, which was incorporated into the judgment of
    dissolution, provided, inter alia, that the defendant would pay to the
    plaintiff a property settlement of $2,580,000, in installments, to be
    secured with a mortgage deed in favor of the plaintiff against the former
    marital home. The plaintiff alleged that the defendant had failed to make
    certain of the installment payments. Held:
1. The trial court did not abuse its discretion in finding the defendant in
    contempt; the defendant conceded that he had defaulted on the payment
    obligations set forth in the separation agreement, stipulated to the
    amount owed, offered no evidence to support a finding that he was
    unable to comply with his payment obligations, and submitted a financial
    affidavit showing significant real and personal property assets that could
    be liquidated or financed to satisfy his payment obligations, thus, the
    court properly found that the defendant’s failure to pay was wilful.
2. The defendant could not prevail on his claim that the trial court improperly
    ordered the sale of the former marital home: the court did not lack
    jurisdiction to enter the order as it did not alter the terms of the judgment
    of dissolution but, instead, fashioned a remedy appropriate to protect
    the integrity of the original judgment, as the separation agreement unam-
    biguously tied the plaintiff’s interest in the former marital home to the
    defendant’s payment obligations; moreover, during the hearing on the
    plaintiff’s motion for contempt, the defendant’s counsel did not object
    to the plaintiff’s request that the former marital home be sold; further-
    more, the court’s remedial orders setting the terms of the sale, including
    that the defendant sell the home with the assistance of a real estate
    broker, were justified and appropriately tailored to the defendant’s viola-
    tions and did not violate his right to due process, as the defendant had
    previously taken two years to attempt to sell the property, opposed
    selling it with a licensed real estate broker and listed it for a sale price
    that was significantly higher than its fair market value.
      Argued November 17, 2021—officially released January 4, 2022

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Litchfield, where the court, Danaher, J., ren-
dered judgment dissolving the marriage and granting
certain other relief in accordance with the parties’ sepa-
ration agreement; thereafter, the court, Shaban, J.,
granted the plaintiff’s motion for contempt and entered
a remedial order, and the defendant appealed to this
court. Affirmed.
  Roy S. Walzer, self-represented, the appellant (defen-
dant).
   Stephanie M. Weaver, for the appellee (plaintiff).
                           Opinion

   ALVORD, J. In this marital dissolution action, the
self-represented defendant,1 Roy Walzer, appeals from
the trial court’s postdissolution judgment in favor of
the plaintiff, Carol Walzer, finding the defendant in con-
tempt. On appeal, the defendant claims that the court
improperly (1) found that his admitted failure to make
property settlement payments to the plaintiff in accor-
dance with the dissolution judgment was wilful, and
(2) ordered the sale of the former marital home.2 We
affirm the judgment of the court.
   The following facts, as found by the court or as stipu-
lated by the parties, and procedural history are relevant
to this appeal. The marriage of the parties was dissolved
by the court, Danaher, J., on February 19, 2014. The
parties’ separation agreement (agreement), executed
on the same date, was incorporated into the judgment
of dissolution. Article II of the agreement provides in
part that the defendant would retain title to the real
property located at 141 5 1/2 Mile Road in Goshen.
Article IV of the agreement, titled ‘‘Cash to the [Plain-
tiff],’’ provides: ‘‘4. The [defendant] shall pay to the
[plaintiff] as additional property settlement, Two Mil-
lion, Five-Hundred Eighty Thousand ($2,580,000) Dol-
lars, in installments as follows:
  ‘‘4.1 One million dollars ($1,000,000) during calendar
year 2014 as follows:
  ‘‘1.) One hundred fifty thousand dollars ($150,000)
on or before March 1, 2014;
  ‘‘2.) Two hundred fifty thousand dollars ($250,000)
on or before June 1, 2014;
  ‘‘3.) Three hundred thousand dollars ($300,000) on
or before September 30, 2014;
  ‘‘4.) Three hundred thousand dollars ($300,000) on
or before December 31, 2014;
  ‘‘4.2 One Million, Five-Hundred and Eighty Thousand
($1,580,000) Dollars payable in quarterly installments
over ten years beginning in 2015 as follows: On or before
February 15, 2015, and every quarter of a year thereafter
(on May 15, August 15, and November 15) for calendar
years 2015, 2016, 2017, and 2018 the [defendant] shall
pay to the [plaintiff] quarterly installments of forty two
thousand five hundred dollars ($42,500) totaling
$170,000 each year to the [plaintiff]. On or before Febru-
ary 15 and every quarter of a year thereafter (on May
15, August 15, and November 15) for calendar years
2019, 2020, 2021, 2022, 2023 and 2024, the [defendant]
shall pay to the [plaintiff] quarterly installments of thirty
seven thousand five hundred dollars ($37,500) totaling
$150,000 each year to the [plaintiff].
  ‘‘4.3 Said two million five hundred eighty thousand
dollars ($2,580,000) shall be secured with a mortgage
deed in the amount of two million five hundred eighty
thousand dollars as provided in paragraph 4.1 above in
favor of the [plaintiff] against the [defendant’s] real
property located at 141 5 1/2 Mile Road, Goshen, Con-
necticut [former marital home]. Said amount owed by
the [defendant] to the [plaintiff] shall bear no interest.
The [defendant] shall provide the [plaintiff] with legally
sufficient evidence that he has title to said real property
located at 141 5 1/2 Mile Road, Goshen, and that said
real property bears no encumbrances other than the
presently existing first mortgage in the amount of three
million dollars owed to Hudson City Savings Bank. The
[plaintiff] shall provide the [defendant] a yearly release
for the amount that has been paid off by the [defendant].
If the [defendant] sells said real property at 141 5 1/2
Mile Road, Goshen, or otherwise wishes to substitute
security to the [plaintiff] for his obligation herein, he
shall provide sufficient substitute security to the [plain-
tiff] for any unpaid balance at that time.’’
  On January 21, 2020, the plaintiff filed a motion for
contempt. On August 19, 2020, the plaintiff filed a sup-
plemental motion for contempt,3 alleging that the defen-
dant had failed to make property settlement payments
as set forth in article IV of the agreement. Specifically,
the plaintiff alleged that the defendant owed an arrear-
age of $10,000 at the time of her January 21, 2020 motion
for contempt and that the defendant had not made any
of the quarterly payments due on February 15, May 15,
and August 15, 2020. With respect to the former marital
home, the plaintiff alleged that it was the subject of
two foreclosure actions. The plaintiff represented that
the defendant’s counsel had indicated that the former
marital home would be placed on the market for sale
but that it was off the market. The plaintiff maintained
that the defendant had overpriced the home when list-
ing it in the past.
   The plaintiff requested that the court find the defen-
dant in contempt, order the defendant to pay all arrear-
ages and current amounts owing, and order the former
marital home be placed on the market for sale with
a licensed broker and with a ‘‘realistic’’ listing price
commensurate with other listings in the area. She fur-
ther requested that, in the event an agreement establish-
ing the listing price could not be reached, the listing
broker mutually selected should set the price. The plain-
tiff requested sufficient substitute security for the
amounts owed her under the dissolution judgment and
sought attorney’s fees.
   On September 1, 2020, the court, Shaban, J., held a
hearing at which the parties were both represented by
counsel. The defendant submitted a financial affidavit
dated September 1, 2020. On September 28, 2020, the
court issued its memorandum of decision. The court
first found, in accordance with the parties’ stipulation
offered at the hearing, that the defendant owed an
arrearage of $112,000.4 The court then recited the fol-
lowing additional facts, to which the parties had stipu-
lated. ‘‘The property distribution payments due the
plaintiff were secured by a lien on the parties’ marital
home . . . . The fair market value of the property is
estimated to be $11,000,000. At the time of the agree-
ment, there was a mortgage encumbering the property
that now has a balance due of approximately $3,000,000.
Following the mortgage is the plaintiff’s lien securing
the property settlement payments. The balance of the
lien is presently $740,000. Subsequent to the filing of
the plaintiff’s lien, the defendant secured a second mort-
gage on the premises for approximately $3,000,000.
Both mortgages are now under foreclosure. From 2018
to February, 2020, the defendant marketed the property
for sale through a broker. The property had been listed
at a price of $13,900,000. The defendant is now
attempting to sell the property himself.’’
    The court noted that, during the hearing, the defen-
dant requested permission to market the property with-
out professional assistance through November 1, 2020,
and that, if he were unable to find a buyer, requested
that he then be permitted to choose a broker and a
‘‘ ‘reasonable’ ’’ selling price. With respect to the listing
price, the court referenced the defendant’s position that
‘‘the unique premium nature of the property is such
that a comparative analysis could not realistically be
done by a broker.’’ (Internal quotation marks omitted.)
The court also noted the defendant’s representation
that there remained sufficient equity in the property to
secure the payments due to the plaintiff and his offer
to pay interest on any amount in arrearage.
  The court found by clear and convincing evidence
that the defendant had wilfully failed to make the pay-
ments due. It further found that the order was clear
and unambiguous. Thus, the court found the defendant
in contempt.
   The court reviewed the defendant’s financial affida-
vit, which revealed that the defendant had ‘‘significant
real and personal property assets that could be used
to make payment of the amounts due either through
financing or liquidation.’’ Specifically, the court identi-
fied the defendant’s full ownership in Litchfield Equi-
ties, Ltd., which owns two properties valued at $600,000
and $550,000 with no encumbrances. The court further
noted that the defendant had identified on his financial
affidavit personal property assets valued at $468,775,
including an art collection, Oriental rugs, antiques, a
wine cellar, furniture, tools, equipment, and miscellane-
ous items.
  On the basis of the foregoing, the court ordered the
defendant to bring current all payments due on or
before November 15, 2020. The court ordered the for-
mer marital home ‘‘be immediately listed for sale
through a mutually agreed upon licensed real estate
broker. In the event the parties cannot agree on a bro-
ker, each shall select a broker of their choosing and
the two brokers shall choose a third broker who shall
market the property. The selection of the broker and
the execution of a listing agreement shall be done within
ten days of this order. The list price shall be set by the
broker and the parties shall thereafter abide by the
recommendations of the broker as to the frequency
and amount of any alterations in the list price for the
property. Any offer for purchase within 5 percent . . .
of the list price shall be accepted by the parties.’’5 This
appeal followed.
                             I
  We first address the defendant’s claim that the trial
court improperly granted the plaintiff’s motion for con-
tempt. Specifically, he contends that no evidence was
presented that his failure to make property settlement
payments in accordance with the dissolution judgment
was wilful. The plaintiff responds that the record before
the court, including the defendant’s financial affidavit,
which showed significant assets at his disposal and
available to satisfy the judgment, was sufficient for the
court to find that his nonpayment was wilful. We agree
with the plaintiff.
   The applicable principles of law and standard of
review are well settled. ‘‘Contempt is a disobedience
to the rules and orders of a court which has power to
punish for such an offense. . . . Our review of a trial
court’s judgment of civil contempt involves a two part
inquiry. [W]e first consider the threshold question of
whether the underlying order constituted a court order
that was sufficiently clear and unambiguous so as to
support a judgment of contempt. . . . Second, if we
conclude that the underlying court order was suffi-
ciently clear and unambiguous, we must then determine
whether the trial court abused its discretion in issuing,
or refusing to issue, a judgment of contempt, which
includes a review of the trial court’s determination of
whether the violation was wilful or excused by a good
faith dispute or misunderstanding. . . . Whether a par-
ty’s violation was wilful depends on the circumstances
of the particular case and, ultimately, is a factual ques-
tion committed to the sound discretion of the trial court.
. . . [T]his court will not disturb the trial court’s orders
unless it has abused its legal discretion or its findings
have no reasonable basis in fact. . . . It is within the
province of the trial court to find facts and draw proper
inferences from the evidence presented. . . . [E]very
reasonable presumption will be given in favor of the
trial court’s ruling, and [n]othing short of a conviction
that the action of the trial court is one which discloses a
clear abuse of discretion can warrant our interference.’’
(Citation omitted; internal quotation marks omitted.)
Giordano v. Giordano, 203 Conn. App. 652, 656–57, 249
A.3d 363 (2021).
   On appeal, the defendant does not challenge the
court’s conclusion that the order was clear and unam-
biguous, but he claims that the court improperly deter-
mined that his noncompliance with that order was wil-
ful. Specifically, he argues that ‘‘[i]t is clear upon the
facts of [his] financial affidavit that he had neither the
income nor the liquid funds at the present time to pay
the plaintiff the cash installments in accordance with
the terms contained in the judgment,’’ and that ‘‘[n]o
evidence was presented that [his] failure to pay was
wilful nor was wilfulness stipulated.’’ He contends that
his assets are illiquid and that ‘‘[n]o reasonable infer-
ence can be drawn or assumption made, therefore, on
the issue of wilfulness or [his] prior and continuing
efforts to assemble the funds to comply with the pay-
ment schedule in the agreement.’’ We are not persuaded.
   ‘‘To constitute contempt, a party’s conduct must be
wilful. . . . Noncompliance alone will not support a
judgment of contempt. . . . [I]nability to pay is a
defense to a contempt motion. However, the burden of
proving inability to pay rests upon the obligor.’’ (Inter-
nal quotation marks omitted.) Kirwan v. Kirwan, 187
Conn. App. 375, 393, 202 A.3d 458 (2019). ‘‘Whether [a
party has] established his inability to pay the order by
credible evidence is a question of fact. Questions of
fact are subject to the clearly erroneous standard of
review. . . . A finding of fact is clearly erroneous when
there is no evidence in the record to support it . . .
or when although there is evidence to support it, the
reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been
committed. . . . Because it is the trial court’s function
to weigh the evidence . . . we give great deference to
its findings.’’ (Internal quotation marks omitted.) Afk-
ari-Ahmadi v. Fotovat-Ahmadi, 294 Conn. 384, 397–98,
985 A.2d 319 (2009).
   In the present case, the defendant conceded that he
had defaulted on the payment obligations set forth in
article IV of the agreement, and he stipulated to the
amount of the arrearage owed. The defendant offered
no evidence at the hearing to support a finding that he
was unable to comply with his payment obligations. To
the contrary, as the trial court found, the defendant
submitted a financial affidavit showing ‘‘significant real
and personal property assets that could be used to make
payment of the amounts due either through financing
or liquidation.’’ These assets included ownership of two
properties valued at $600,000 and $550,000 with no
encumbrances, and $468,775 in personal property
including an art collection, Oriental rugs, antiques, a
wine cellar, furniture, tools, equipment, and miscellane-
ous items.6 In sum, the defendant’s financial affidavit,
which showed ample assets that could be liquidated or
financed to satisfy his payment obligations, provided a
basis for the court reasonably to infer that his failure
to pay was wilful. His failure to utilize those assets to
meet his court-ordered dissolution obligations does not
insulate him from a finding of contempt.7 Accordingly,
we conclude that the court properly found that the
defendant’s failure to pay was wilful and, consequently,
did not abuse its discretion in finding the plaintiff in
contempt.8
                             II
  We next address the defendant’s claim that the court
improperly ordered the sale of the former marital home.
He offers several arguments related to this claim. First,
he argues that the court lacked jurisdiction to enter an
order relating to the sale of the former marital home,
on the basis that the order constituted an improper
modification of the final property division. Second, he
maintains that the court abused its discretion in issuing
orders related to the sale of the former marital home.
Specifically, he contends that ‘‘[t]he trial court had the
discretion to order the defendant to pay the arrearage
by a date certain which the trial court did order. But
the court went far beyond that by ordering, in addition,
that the defendant sell his residence through a real
estate broker, inserting the plaintiff into the real estate
broker selection process [and] the listing price determi-
nation process and ordering that a mathematically
determined offer be accepted irrespective of the terms
of the offer beyond price.’’ Third, he argues that the
terms of the sale ordered by the court violate his right
to due process. We disagree.
   We first set forth relevant principles of law and our
standard of review. It is well settled that ‘‘[t]he court’s
authority to transfer property appurtenant to a dissolu-
tion proceeding rests on [General Statutes] § 46b-81.
. . . Accordingly, the court’s authority to divide the
personal property of the parties, pursuant to § 46b-81,
must be exercised, if at all, at the time that it renders
judgment dissolving the marriage. . . . A court, there-
fore, does not have the authority to modify the division
of property once the dissolution becomes final. . . .
   ‘‘Although the court does not have the authority to
modify a property assignment, a court, after distributing
property, which includes assigning the debts and liabili-
ties of the parties, does have the authority to issue
postjudgment orders effectuating its judgment. . . .
[I]t is . . . within the equitable powers of the trial court
to fashion whatever orders [are] required to protect the
integrity of [its original] judgment. . . . This court has
explained the difference between postjudgment orders
that modify a judgment rather than effectuate it. A modi-
fication is [a] change; an alteration or amendment which
introduces new elements into the details, or cancels
some of them, but leaves the general purpose and effect
of the subject-matter intact. . . . In contrast, an order
effectuating an existing judgment allows the court to
protect the integrity of its original ruling by ensuring
the parties’ timely compliance therewith. . . .
   ‘‘If a party’s motion can fairly be construed as seeking
an effectuation of the judgment rather than a modifica-
tion of the terms of the property settlement, this court
must favor that interpretation. . . . Similarly, when
determining whether the new order is a modification,
we examine the practical effect of the ruling on the
original order. . . . In order to determine the practical
effect of the court’s order on the original judgment, we
must examine the terms of the original judgment as
well as the subsequent order. [T]he construction of [an
order or] judgment is a question of law for the court
. . . [and] our review . . . is plenary. As a general rule,
[orders and] judgments are to be construed in the same
fashion as other written instruments. . . . The deter-
minative factor is the intention of the court as gathered
from all parts of the [order or] judgment. . . . The
interpretation of [an order or] judgment may involve
the circumstances surrounding [its] making. . . .
Effect must be given to that which is clearly implied
as well as to that which is expressed. . . . The [order
or] judgment should admit of a consistent construction
as a whole.’’ (Citations omitted; footnotes omitted;
internal quotation marks omitted.) Lawrence v. Cords,
165 Conn. App. 473, 482–85, 139 A.3d 778, cert. denied,
322 Conn. 907, 140 A.3d 221 (2016).
   Relatedly, ‘‘[f]aced with a party in contempt of court,
it is within the court’s province to fashion appropriate
remedial orders. Courts have in general the power to
fashion a remedy appropriate to the vindication of a
prior . . . judgment. . . . Having found noncompli-
ance, the court, in the exercise of its equitable powers,
necessarily ha[s] the authority to fashion whatever
orders [are] required to protect the integrity of [its origi-
nal] judgment.’’ (Internal quotation marks omitted.)
Ciottone v. Ciottone, 154 Conn. App. 780, 793–94, 107
A.3d 1004 (2015).
   The defendant argues that because ‘‘[t]here is no pro-
vision in the judgment requiring [him] to sell his resi-
dence and the associated real property’’ but, rather, a
payment schedule and ‘‘descending security provision,’’
the court’s order requiring the sale of the property and
setting the terms of the sale are ‘‘not the mere technical
implementation of the judgment.’’ We conclude that the
court’s decision on the plaintiff’s motion for contempt
did not alter the terms of the judgment of dissolution
but rather fashioned a remedy appropriate to protect
the integrity of its original judgment.
   The agreement incorporated into the judgment of
dissolution provides that the amount owed the plaintiff
under articles 4.1 and 4.2 of the agreement shall be
‘‘secured with a mortgage deed in the amount of two
million five hundred eighty thousand dollars as pro-
vided in paragraph 4.1 above in favor of the [plaintiff]
against the [defendant’s] real property located at 141 5
1/2 Mile Road, Goshen, Connecticut.’’ The parties, in
agreeing to the provision, unambiguously tied the plain-
tiff’s interest in the property to the defendant’s payment
obligations. The effect of this provision is to ensure that
the plaintiff receives the installment payments owed to
her under the terms of the dissolution judgment. In
the event of the defendant’s default in his installment
payment obligation, the sale of the property is exactly
what the agreement contemplated, in that the defen-
dant’s obligation could be satisfied either through fore-
closure of the mortgage or through the court’s con-
tempt power.
   Despite the first motion for contempt having been
filed in January, 2020, the defendant remained in com-
plete default on his quarterly installment payments
more than eight months later at the time of the hearing
in September, 2020. Thus, the defendant’s continued
default rendered strict adherence to the terms of the
agreement impossible; see Santoro v. Santoro, 70 Conn.
App. 212, 218, 797 A.2d 592 (2002) (‘‘noncompliance on
the part of the parties made strict adherence to the
terms of the [decree] impossible’’ (internal quotation
marks omitted)); and the court appropriately fashioned
the remedy of sale to protect the integrity of the court-
ordered dissolution agreement.
   Moreover, we note that the defendant’s counsel did
not object, during the hearing on the motion for con-
tempt, to the plaintiff’s request that the former marital
home be sold. To the contrary, he requested only that
the court allow additional time for the defendant to
continue to market the property himself. Specifically,
the defendant’s counsel proposed: ‘‘[The defendant] just
. . . wants eight more weeks to try to market this. And,
then, he would like to be able to choose the broker and
choose a reasonable selling price because, after all, [the
plaintiff] is gonna get the cash that she gets in the
settlement agreement, but he’s trying to manage what
he was left after the divorce. And, Your Honor, if—we
will report to [the plaintiff] on November 1, who the
broker is and the . . . listing price. And if [the plaintiff
is] not in agreement with it we can . . . say we’re
gonna come back to court and argue the listing price
and the broker.’’ Thus, the defendant cannot now be
heard to complain that the court erred in ordering the
former marital home sold. See Scalora v. Scalora, 189
Conn. App. 703, 732–33, 209 A.3d 1 (2019) (declining
to review claim that court erred in crafting arrearage
payment schedule without obtaining evidence of ability
to pay where parties had effectively invited court to
focus on merits of motions without reference to current
finances, as parties had not filed financial affidavits nor
objected at time of orders that court had not considered
their financial conditions).
  As to setting the terms of the sale, we conclude that
the court’s remedial orders were justified and appropri-
ately tailored to the violations and did not violate the
defendant’s right to due process. The record before the
court included stipulations demonstrating the defen-
dant’s two year long undertaking to sell the property,
his opposition to listing it with a licensed broker, and
his listing of the property for sale at a price significantly
higher than its fair market value, all of which provided
a sufficient basis for the court to conclude that its
remedial order needed to address the terms of the sale
to ensure that the plaintiff would receive the sums owed
to her. See Behrns v. Behrns, 124 Conn. App. 794, 821,
6 A.3d 184 (2010) (court’s order prohibiting defendant
from encumbering assets without approval of court was
not abuse of discretion where it was clear court believed
order was necessary to secure defendant’s debt to plain-
tiff); see also Ciottone v. Ciottone, supra, 154 Conn.
App. 793 (rejecting claim that remedial orders deprived
plaintiff of due process where orders were justified and
appropriately tailored to violations). Accordingly, we
conclude that the court did not improperly order the
sale of the former marital home, abuse its discretion,
or violate the defendant’s right to due process.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Although the defendant is self-represented on appeal, he was represented
by counsel at the time of the contempt hearing before the trial court.
   2
     In his principal appellate brief, the defendant asserts four separate claims
of error. For ease of discussion, we address certain claims together and in
a different order than they appear in the defendant’s appellate brief.
   3
     In its memorandum of decision, the trial court noted that ‘‘[t]he second
motion was necessary due to the coronavirus pandemic that closed the
court in March, 2020, before the matter could be heard. The courts remained
closed to normal operations for several months thereafter.’’
   4
     In their appellate briefs, both parties represent that the defendant owed
the plaintiff $112,500 at the time of the contempt hearing. Specifically, the
defendant states: ‘‘As of August 19, 2020, the date upon which plaintiff filed
the motion for contempt which is the subject of the instant appeal, the
defendant owed to plaintiff $112,500, under the payment schedule contained
in the agreement.’’ The plaintiff states: ‘‘At the time of the hearing, three
payments in 2020 for $37,500 were due, for a total of $112,500.’’ Neither
party, however, challenges on appeal the court’s finding that the parties had
stipulated to an amount owed of $112,000.
   5
     The court also awarded the plaintiff attorney’s fees and costs in the
amount of $1009.30, and ordered the defendant to pay such amount on or
before November 15, 2020.
   6
     We also note that the defendant’s financial affidavit, filed on the date
of the contempt hearing, reported a net weekly income of $2348.80. During
oral argument before this court, the defendant was questioned regarding
whether he was receiving income of approximately $2400 weekly at the
time of the contempt hearing, and he responded that he was.
   7
     In his reply brief, the defendant argues: ‘‘Had plaintiff . . . made any
effort whatsoever to support her claim of willfulness, by means of inquiry
or evidence, or had the court below made any inquiry, there would be a
record below. For example, gross income does not equal available funds to
service defendant’s . . . payment schedule and assets do not equal the
ability to finance, which requires sufficient income to carry the debt. No
such record exists. Without such record, there is no clear and convincing
evidence upon which to base a finding of willfulness.’’ Our Supreme Court
previously has rejected arguments that the trial court was obligated to comb
through the financial situation of the nonpaying party as being in conflict with
‘‘the well settled law of this state requiring the contemnor to demonstrate
his or her inability to comply with a payment order.’’ Afkari-Ahmadi v.
Fotovat-Ahmadi, supra, 294 Conn. 398.
   8
     During oral argument before this court, the defendant represented that
he neither had complied with the court’s contempt remedial order that he
bring current his payments by November 15, 2020, nor had filed a motion
for a stay of that order. The defendant additionally represented that, although
he had listed the former marital home for sale following the court’s issuance
of its memorandum of decision, the selection of the broker and the list price
were both his decision. Although the defendant’s actions subsequent to the
court’s issuance of its memorandum of decision on the plaintiff’s motion
for contempt are not before us in this appeal, we note that the defendant’s
admitted and continued failure to comply with the court’s order may subject
him to further remedial orders should the plaintiff elect to file a subsequent
motion for contempt with the trial court.